internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b9-plr-161520-02 date date re legend decedent trust date date trust trust trust date year dear this is in response to your letter dated date and prior correspondence requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to file a qualified physician’s certification with respect to the decedent’s incompetency as required by sec_26_2601-1 of the generation-skipping_transfer_tax regulations the facts submitted and representations made are summarized as follows decedent created trust on date and subsequently amended and restated it entirely on date trust trust and trust were created under the terms of trust as a result of decedent’s death on date the trustees represent that no additions have been made to trust trust or trust plr-161520-02 it is represented that decedent was incompetent at all times on and after date and did not regain competence to modify or revoke the terms of trust before his death decedent’s estate_tax_return was timely filed however due to inadvertence certification from a qualified physician or sufficient other evidence of decedent’s incompetence as required by sec_26_2601-1 was not attached decedent’s primary physician and psychiatrist issued the required certifications in year the trustees have requested an extension of time for filing one or more qualified physician’s certifications with respect to decedent’s incompetency as required by sec_26_2601-1 sec_2601 of the internal_revenue_code imposes a tax on every generation- skipping transfer under b c of the tax_reform_act_of_1986 and sec_26_2601-1 if an individual was under a mental_disability to change the disposition of the individual’s property continuously from date until the date of death the provisions of chapter do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 to the extent such trust consists of property or the proceeds of property the value of which was included in the gross_estate of the individual sec_26_2601-1 defines the term mental_disability as mental incompetence to execute an instrument governing the disposition of the decedent’s property whether or not there was an adjudication of incompetence and whether or not there has been an appointment of a guardian fiduciary or other person charged with either the care of the decedent or care of the decedent’s property sec_26_2601-1 provides that if a decedent has not been adjudged mentally incompetent by a court the executor must file with form_706 either - a certification from a qualified physician stating that the decedent was mentally incompetent at all times on and after date and did not regain competence to modify or revoke the terms of the trust or will prior to his or her death or sufficient other evidence demonstrating that the decedent was mentally incompetent at all times on and after date as well as a statement explaining why no certification is available from a physician under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i plr-161520-02 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been met consequently we grant an extension of time for filing the required physician certification with the internal_revenue_service center cincinnati ohio you should file a supplemental form_706 within days of the date on this letter and attach to the form_706 the year physician certifications and a copy of this letter a copy of this letter is enclosed for this purpose except as ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we express no opinion as to whether decedent was under a mental_disability within the meaning of sec_26_2601-1 on and after date resolution of this factual matter would be under the audit jurisdiction of the area director except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-161520-02 this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for purposes copy to file with the supplemental form_706
